Opinion issued September 24, 2013.




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                              NO. 01-13-00725-CV
                           ———————————
  IN RE BELL HOT SHOT, INC. AND MELVIN WAYNE BALL, Relators



            Original Proceeding on Petition for Writ of Mandamus



                         MEMORANDUM OPINION

      Relators, Bell Hot Shot, Inc. and Melvin Wayne Ball, filed a petition for writ

of mandamus, contending that respondent, the Honorable Kyle Carter, abused his

discretion in failing to rule on relators’ supplemental motion to compel an

independent psychological examination of real party in interest, Tim York, within
a reasonable time.1 Relators have filed a motion to dismiss their petition stating

that respondent has ruled on the supplemental motion and they no longer wish to

prosecute their petition. Although relators’ motion does not include a certificate of

conference, it contains a certificate of service stating that the motion was served on

respondent and real parties in interest and has been on file with the Court for more

than ten days. Neither real parties in interest nor respondent have expressed

opposition to the motion. See TEX. R. APP. P. 10.1(a)(5), 10.3(a)(2).

      We grant relators’ motion to dismiss and dismiss the petition for writ of

mandamus.

                                     PER CURIAM


Panel consists of Justices Jennings, Sharp, and Brown.




1
      The petition identifies the underlying case as Tim York v. Bell Hot Shot Company d/b/a
      BHDS, Inc. and Melvin Wayne Ball, Cause No. 2010-39439, in the 125th District Court
      of Harris County, Texas, the Honorable Kyle Carter, presiding. Real parties in interest in
      this original proceeding are Tim York and Catina York.
                                              2